 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                      CASE NO. 2:17-CR-00234-TLN
12                                Plaintiff,        STIPULATION REGARDING EXCLUDABLE
                                                    TIME PERIODS UNDER SPEEDY TRIAL
13                           v.                     ACT; FINDINGS AND ORDER
14   RICARDO VILLA,                                 DATE: February 28, 2019
     PATRICK BOTELLO,                               TIME: 9:30 a.m.
15   JOSHUA SIMS,                                   COURT: Hon. Troy L. Nunley
     MERCEDEZ SILVA-SIMS,
16   ASHLEY HABASH, AND
     BRENDA MIRANDA,
17
                                  Defendants.
18
19

20                                             STIPULATION

21         1.     By previous order, this matter was set for status on February 28, 2019.

22         2.     By this stipulation, defendants now move to continue the status conference

23 until May 23, 2019, at 9:30 a.m., and to exclude time between February 28, 2019, and May

24 23, 2019, under Local Code T4.
25         3.     The parties agree and stipulate, and request that the Court find the

26 following:

27                a)      The government has represented that the discovery associated with

28         this case includes over 14,000 pages and several hours of recorded telephone


      STIPULATION REGARDING EXCLUDABLE TIME         1
      PERIODS UNDER SPEEDY TRIAL ACT
 1         conversations. All of this discovery has been produced directly to counsel.

 2                b)      Defense counsel desires additional time to review the discovery,

 3         conduct research into the case, to discuss the case with their clients, and otherwise

 4         prepare for trial in this matter.

 5                c)      Counsel for defendants believe that failure to grant the above-

 6         requested continuance would deny them the reasonable time necessary for effective

 7         preparation, taking into account the exercise of due diligence.

 8                d)      The government does not object to the continuance.

 9                e)      Based on the above-stated findings, the ends of justice served by

10         continuing the case as requested outweigh the interest of the public and the

11         defendant in a trial within the original date prescribed by the Speedy Trial Act.

12                f)      For the purpose of computing time under the Speedy Trial Act, 18

13         U.S.C. § 3161, et seq., within which trial must commence, the time period of

14         February 28, 2019, to May 23, 2019, inclusive, is deemed excludable pursuant to 18

15         U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance

16         granted by the Court at defendant’s request on the basis of the Court’s finding that

17         the ends of justice served by taking such action outweigh the best interest of the

18         public and the defendant in a speedy trial.

19         4.     Nothing in this stipulation and order shall preclude a finding that other

20 provisions of the Speedy Trial Act dictate that additional time periods are excludable from

21 the period within which a trial must commence.

22         IT IS SO STIPULATED.

23

24   Dated: February 25, 2019                          MCGREGOR W. SCOTT
                                                       United States Attorney
25

26                                                     /s/ JUSTIN L. LEE
                                                       JUSTIN L. LEE
27                                                     Assistant United States Attorney
28

      STIPULATION REGARDING EXCLUDABLE TIME        2
      PERIODS UNDER SPEEDY TRIAL ACT
1    Dated: February 25, 2019                     /s/ DINA SANTOS
                                                  DINA SANTOS
2                                                 (as authorized on February 21, 2019)
                                                  Counsel for Defendant
3                                                 Ricardo Villa
4    Dated: February 25, 2019                     /s/ OLAF HEDBERG
                                                  OLAF HEDBERG
5                                                 (as authorized on February 25, 2019)
                                                  Counsel for Defendant
6                                                 Patrick Botello
7    Dated: February 25, 2019                     /s/ KYLE KNAPP
                                                  KYLE KNAPP
8                                                 (as authorized on February 25, 2019)
                                                  Counsel for Defendant
9                                                 Joshua Sims
10   Dated: February 25, 2019                     /s/ DAVID FISCHER
                                                  DAVID FISCHER
11                                                (as authorized on February 25, 2019)
                                                  Counsel for Defendant
12                                                Mercedez Silva-Sims
13   Dated: February 25, 2019                     /s/ DAVID GARLAND
                                                  DAVID GARLAND
14                                                (as authorized on February 25, 2019)
                                                  Counsel for Defendant
15                                                Ashley Habash
16   Dated: February 25, 2019                     /s/ J. TONEY
                                                  J. TONEY
17                                                (as authorized on February 22, 2019)
                                                  Counsel for Defendant
18                                                Brenda Miranda
19

20

21
                                      FINDINGS AND ORDER
22
          IT IS SO FOUND AND ORDERED this 26th day of February, 2019.
23

24
25

26

27                                                      Troy L. Nunley
                                                        United States District Judge
28

     STIPULATION REGARDING EXCLUDABLE TIME    3
     PERIODS UNDER SPEEDY TRIAL ACT
